Title: From Thomas Jefferson to Caesar A. Rodney, 30 March 1804
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            Dear Sir 
            Washington Mar. 30. [1804]
          
          I am very happy to be able at length to return you at length the paper we sought so long and so vainly. sorting away a mass of papers the other day, I found it misplaced in a bundle where I should never have sought it. I return it with pleasure, and to congratulations on the addition to your family add my friendly salutations and assurances of great esteem
          
            Th: Jefferson 
          
          
            P.S I leave this tomorrow for Monticello where I propose to pass two or three weeks.
          
        